Citation Nr: 1111093	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinus and breathing problems.

2.  Entitlement to service connection for sleeping problems.

3.  Entitlement to service connection for a left ankle sprain.

4.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2008, a statement of the case was issued in September 2008, and a substantive appeal was received in September 2008.   

The Veteran presented testimony at a Board hearing in October 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his left ankle in approximately 1989, while stationed at McGuire Air Force Base, New Jersey.  He was allegedly placed in a cast for several weeks, walked on crutches, and was still complaining of lost mobility several months after the injury.

The Veteran also contends that he was stationed at Clark Air Force Base in the Philippines when Mount Pinatubo erupted.  He stated that he was responsible for cleaning up volcanic ash; and that after three to four weeks, he began having upper respiratory issues such as sinus infections and upper respiratory infections.  He also began having trouble sleeping.  

Finally, he contends that in approximately 1996, while stationed at Osan Air Base in Korea, he severely sprained his neck while performing required physical fitness.  He has reinjured the neck on three to four occasions (twice in the military and twice after discharge).  

The RO has thus far been unable to locate the Veteran's service treatment records (thereby making it difficult to confirm that any of the Veteran's illnesses/injuries occurred during service).  The RO submitted a Formal Finding on the Unavailability of Records in September 2007.  However, the Board believes that additional efforts should be taken to locate the service treatment records and incorporate them with the claims file.  

At the Veteran's Board hearing, he noted that in addition to contacting Andrews Air Force Base, the RO mentioned that it would attempt to locate records at the headquarters in Colorado.  A July 2007 Report of Contact lists the address as 6760 East Irving Place, Denver, Colorado, 80280.  It does not appear that this address was ever used to locate the Veteran's service treatment records.  The representative also stated that the Veteran underwent a discharge examination at Bolling Air Force Base.  

The Veteran's representative suggested that the RO should contact the clinics at each individual Air Base.  The Board agrees that the importance of the service treatment records cannot be understated.  As such, it finds that McGuire Air Force Base, Clark Air Force Base, Osan Air Base, and Bolling Air Force Base should each be contacted regarding the location of the Veteran's service treatment records.  The representative also stated that the RO contacted Andrews Air Force Base; but did not receive a response.  The record reflects that the RO sent a July 2007 correspondence to the 459th ASTS Air Force Reserve Unit at Andrews Air Force Base.  It appears that a negative response was received in September 2007.  

Finally, the Board finds that the RO should attempt to locate not only the Veteran's treatment records; but his personnel records as well.  The Board notes that the personnel records would at least confirm that the Veteran was stationed at Clark Air Force Base when Mount Pinatubo erupted.      

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the following facilities and request a search for any records documenting treatment at any clinics or medical centers:

     a)  McGuire Air Force Base in New Jersey, (approximately 1989);

     b)  Clark Air Force Base in the Philippines (approximately 1991);

     c)  Osan Air Force Base in Korea (approximately 1996);

2.  The RO should also contact headquarters at 6760 East Irving Place, Denver, Colorado, 80280 and request any and all service treatment and personnel records that might be located at this location.

3.  The RO should send an additional request for service treatment and service personnel records to the National Personnel Records Center.   

4.  If service treatment records are found and they confirm any of the Veteran's alleged injuries/illnesses, the Veteran should be scheduled for appropriate VA examination(s) for the purpose of determining the nature, extent, and etiology of the Veteran's claimed disabilities.  

5.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for sinus and breathing problems, sleeping problems, a left ankle sprain, and a neck disability.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


